Title: John Lloyd and Others to the Commissioners, 7 January 1779
From: Lloyd, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Sirs
      Nantes January 7th. 1779
     
     Having been induced to believe, and to expect, in consequence of The Treaty of Alliance, Friendship, and Commerce, entered into, by, and between, His most Christian Majesty, and, The Honorable Congress, of The United States of America; That every possible encouragement, and protection would be readily granted, to our Commercial intercourse, with this Kingdom. We presumed, under that confidence to address Monsieur de Sartine, the Minister of the Marine, and Your Honors, to solicit a protection for a respectable number of Vessels, destined with very valuable, and consequential Cargoes, to different States. The Minister did us the honour to acknowledge immediately, the receipt of our letter, but, was pleased to refuse, a compliance with our request. Notwithstanding which, we flattered ourselves, that by the means of your interest, and by the exertion of your influence, at the Court of Versailles, we should obtain it. With that hope, we have waited for Your Honors, explicit information; although we must confess, that it has not been without anxiety, and impatience, as our own, and our Vessels detention, are attended with many disagreeable circumstances, and destructive consequences: insomuch, that we should in future, even prefer the risque of capture, to any reliance upon an application for protection.
     The American Merchants, and Adventurers carry on their Commerce at present, to this Kingdom, under so many disadvantages, that we presume, to think, they ought to have every possible assistance, and attention, and without it is given, and granted to them, we are very apprehensive, that they will be soon discouraged from pursuing of it.
     As we have been induced to say, thus much, Permit us to inform Your Honors, that we are very desirous, to know, What are the particular privileges, benefits, and exemptions to which we are intitled, by virtue of the Treaty of Commerce? As hitherto, we have not found any difference, in the mode of conducting our business, for the same imposts are exacted, which were required, when our Vessels first entered this Port.
     We take the liberty farther to observe, that we think it is essentially requisite, that the Import, and Export Duties for which the Americans are to be held liable to the payment of, should be precisely ascertained, and the same made publick by authority, as well to prevent imposition as for the Merchants government, and satisfaction.
     There are several of us, on the point of embarking for different States, we are therefore solicitous to have Your Honors information, respecting these particulars, that we may carry to America certain intelligence relative thereto, and from the best authority.
     We are, with all due respect Your Honors Most Obedt. and most Hble Servts.
     
      John Lloyd
      William Blake
      M Livingston
      Laurence Brooke
      Alexr. Dick
      H Thompson
      Jno. Gilbank
      Jno. Ross
      Cha: Ogilvie
      Jos. Wharton
      Danl. Blake
      J. P. Whitall
      Phil Rd. Fendall
      Matthew Mease
      Robert Brooke
      Jas. Grahame
     
     